IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                                _______________

                                  m 99-50346
                                _______________


                               DIANA SALTZMAN,
               PRESIDENT EMERITUS OF ASSOCIATION OF PROFESSIONALS
                     IN POSITIONS OF LEADERSHIP IN EDUCATION,
       INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY AGGRIEVED EMPLOYEES;
                                GRAYDON LOVE,
PRESIDENT OF ASSOCIATION OF PROFESSIONALS IN POSITIONS OF LEADERSHIP IN EDUCATION,
       INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY AGGRIEVED EMPLOYEES;
                               BETTY WILLIAMS,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                             MARY JUDITH LUSTED,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                              EVELYN RANUM,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                                LAURA SALAZAR,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                                 JUDY ZIMMER,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                               CARLOS MONREAL,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                           ROSEANNE GASTON-RICO,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                                MELISSA RAMOS,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                              CYNTHIA GARDNER,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                               SANDRA SUTTON,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                              JURETTA MARSHALL,
  INDIVIDUALLY AND ON BEHALF OF ALL SIMILARLY SITUATED AGGRIEVED EMPLOYEES;
                                       AND
                              BLANCO GUAJARDO,
                                                         Plaintiffs-Appellants,
                            T.A. (TONY) GUAJARDO,
                                                         Appellant,
                                    VERSUS

                SAN ANTONIO INDEPENDENT SCHOOL DISTRICT;
                            THOMAS C. LOPEZ,
                                    PRESIDENT, BOARD OF EDUCATION;
                                               SYLVIA WARD,
                                 VICE-PRESIDENT, BOARD OF EDUCATION;
                                           JAMES A. HOWARD,
                                   SECRETARY, BOARD OF EDUCATION;
                                           PAUL TALAMANTEZ,
                             ASSISTANT SECRETARY, BOARD OF EDUCATION;
                                              CONNIE ROCHA,
                                 MEMBER OF THE BOARD OF EDUCATION;
                                             JULIAN TREVINO,
                                 MEMBER OF THE BOARD OF EDUCATION;
                                        MARY ESTHER BERNAL,
                                 MEMBER OF THE BOARD OF EDUCATION;
                                    IN THEIR OFFICIAL CAPACITIES,

                                                                       Defendants-Appellees.

                                       _________________________

                              Appeals from the United States District Court
                                   for the Western District of Texas
                                           (SA-95-CV-1131)
                                    _________________________

                                                 April 6, 2000

Before REAVLEY, SMITH, and
  EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   We have reviewed the briefs, the applicable
law, and pertinent portions of the record and
have heard the arguments of counsel. We find
no reversible error in the findings and
conclusions of the district court.        The
judgment is AFFIRMED on the basis of the
district court’s opinion.




         *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                        2